UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-13597 Bravo Enterprises Ltd. (formerly Organa Gardens International Inc.) (Exact name of small business issuer as specified in it’s charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0195105 (I.R.S. Employer Identification No.) 35 South Ocean Avenue, Patchogue, New York, (Address of principal executive offices) 888-488-6882 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS On May 15, 2013, there were 148,271,030 shares outstanding of the issuer’s common stock. INDEX PAGE Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheet as of March 31, 2013 (Unaudited) and December 31, 2012 3 Statements of Operations (Unaudited) For the Three Month Period Ended March 31, 2013 and 2012, and the Period from January 1, 1996 through March 31, 2013 4 Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2013 and 2012, and the Period from January 1, 1996 through March 31, 2013 5 Statements of Other Comprehensive Loss (Unaudited) For the Three Months Ended March 31, 2013 and 2012 and the Period from January 1, 1996 through March 31, 2013 6 Notes To Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 11 21 Part II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements BRAVO ENTERPRISES LTD. (formerly Organa Gardens International Inc.) (A Development Stage Company) CONDENSEDBALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Taxes recoverable Accounts receivable – related party - Accounts receivable Prepaid expenses - TOTAL CURRENT ASSETS AVAILABLE FOR SALE SECURITIES – related parties INTANGIBLE ASSETS – net of amortization of $ 20,733 (2012 - $Nil) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Convertible preferred stock: - - - Class A voting stock, $0.001 par value, 5,000,000 shares authorized - Class B voting stock, $0.001 par value, 5,000,000 shares authorized - - Common stock, $.001 par value, 500,000,000 shares authorized 148,121,030 (December 31, 2012 – 147,178,530) shares issued and outstanding Additional paid-in capital Shares to be issued - Subscriptions receivable - ) Deferred compensation ) ) Deficit accumulated during the development stage ) ) Deficit accumulated prior to the development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements 3 BRAVO ENTERPRISES LTD. (formerly Organa Gardens International Inc.) (A Development Stage Company) CONDENSEDSTATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Three months ended March 31, Cumulative from January 1, 1996 (inception of development stage) to March 31, REVENUES - Water Unit Sales – related party $
